Citation Nr: 9928907	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-05 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) from an August 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware that denied the veteran's claim of entitlement to 
service connection for PTSD.  A notice of disagreement was 
received in December 1997.  A statement of the case was 
issued in February 1998.  A substantive appeal was received 
from the veteran in April 1998.  A hearing was held before a 
member of the Board at the RO in June 1999. 

Finally, the Board notes that the veteran also perfected an 
appeal with respect to the RO's denial of his claim for 
service connection for headaches.  However, during the June 
1999 hearing in Wilmington, Delaware, the veteran withdrew 
this appeal.  See 38 C.F.R. § 20.204 (1998) (the transcript 
of the hearing meets the requirements for such withdrawal).


REMAND


During the course of the veteran's appeal, the regulation 
governing service connection for PTSD, 38 C.F.R. § 3.304(f), 
was amended in accordance with the United States Court of 
Appeals for Veterans Claims (Court) decision in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The effective date of the 
changes in the regulation was March 7, 1997.

The Board notes that the Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or permitted 
the Secretary to provide otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  As such, the 
veteran's claim must be considered under the regulation in 
effect prior to March 7, 1997 as well as the regulation in 
effect as of March 7, 1997 since he filed his claim for 
service connection prior to that date.

Further, the Board notes that the veteran has made statements 
to the effect that he engaged in combat while serving in 
Vietnam, and as such, a determination of whether he did 
engage in combat is particularly significant.  Gaines v. 
West, 11 Vet.App 353 (1998). 

Finally, the Board notes that the veteran at his hearing in 
June 1999 reported receiving relatively recent treatment at 
the VA Medical Center (VAMC) in Wilmington, Delaware, and the 
reports of this treatment are not currently of record.  These 
reports are constructively of record and should be obtained.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In light of the above, this claim is hereby REMANDED to the 
RO for the following action :

1.  All VA treatment records of the 
veteran, which are not currently in the 
claims file should be obtained and 
associated with the claims file, 
specifically those from the Wilmington, 
Delaware VAMC.

2.  The RO should then readjudicate the 
veteran's claim; initially, a specific 
determination should be made as to 
whether the veteran engaged in combat 
while in Vietnam.  Thereafter, the RO 
should readjudicate the veteran's claim 
for entitlement to service connection for 
PTSD taking into consideration both the 
old and new versions of 38 C.F.R. 
§ 3.304(f).  In this regard, a specific 
determination should be made as to 
whether the claim is well grounded as 
defined under Cohen.  If it is determined 
that the claim is well grounded, the RO 
should then adjudicate the claim on the 
merits after ensuring the record has been 
fully developed in compliance with the 
duty to assist doctrine (38 U.S.C.A. 
§ 5107).  

3.  If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


